DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/27/2021, to the Non-Final Office Action mailed on 10/30/2020. 
Claims 20, 29 - 31, 34 - 36, 38 and 39 are amended. Claims 20-39 are pending and addressed below.
Applicant’s amendment to the claims has overcome claim interpretation under 112(f), previously set forth in the Non-Final Office Action.
Examiner note: The invention, as understood from the Specification (e.g. p.4, l.3-13 “The advantage hereof is that the network function is actively informed that the hand over is completed such that the network function is able to resume the process of establishing the particular service for the UE.”, is about establishing a service where, on an indication from a Network Function, a Mobility Management Node determines and executes a RAT handover to a new RAT that is required for the service, provides a feedback to the Network Function which continues with the service establishment. Amending respective independent claims to capture the inventive concept has a potential to overcome the prior art teachings, pending an updated search.











Claim Rejections - 35 USC § 112








The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 20-25, 29-33 and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 20, 29, 34, 38 and 39, amended claim feature “RAN to hand over the UE from the first RAT to the second RAT prior to invocation of the particular service for the UE” is not sufficiently described in the specification. 
For example, Spec p.3, l.20-25 “The advantage of the above described example is that the Mobility Management node is actively informed in case a particular service is initiated, i.e. invoked, for the particular UE. The Mobility Management node may then perform a decision whether that particular service may be supported, i.e. executed, by the first type of Radio Access Technology network or whether that particular service is to be executed by the second type of Radio Access Technology network.” expressly teaches that the Mobility Management Node RAT handover occurs after the invocation of the service, not prior to the invocation of the service.
Claims 21-25, 30-33, 35-37, which dependent on the independent claims 20, 29 and 34, are subject to the same rejection.

Claim Rejections - 35 USC § 102
Claims 20, 24-25, 29, 33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Olsson Lasse et al (US 20140128081), hereinafter Olsson.
Regarding claims 20, Olsson teaches, a method of handing over a User Equipment (UE) from a first type of Radio Access Technology (RAT) to a second type of RAT, wherein the UE is attached to a core network via a Radio Access Network (RAN) utilizing the first type of RAT (Olsson: Fig. 3; [0049] An example utilization of a handover procedure based on a service handover criterion may occur when a current RAT and/or download/upload rate differs from a service based RAT and/or download/upload rate., teaching the well-known knowledge in the wireless that handover takes place when UE is already connected over a radio channel of a RAT), the method comprising: 
receiving, by a Mobility Management node in the core network and from a network function in the core network, an indication that a particular service is to be invoked for the UE (Olsson: [0050] If RAT and/or download/upload rate differs from a subscribed RAT and/or download/upload rate, a trigger may be sent to the core network node 15/17. The trigger may be sent by any of the GGSN, PGW, PCRF, and/or any other nodes in the network which may comprise subscription based information., [0010] the core network node being a Serving General Packet Radio Service Support Node (SGSN) or a Mobility Management Entity (MME) network node., [0011] receiving the notification via a local configuration in the core network node, from a Policy and Charging Rules Function (PCRF) network node, or from a Service-Aware Policy Controller (SAPC) network node., teaching receiving a service trigger from a network function e.g. SAPC/PCRF by a Mobility Management node e.g. MME for a particular service. A particular service for the UE is interpreted by the examiner as a service, function, or event required by the UE),
determining, by the Mobility Management node, that the UE is to be handed over from the first type of RAT to the second type of RAT for supporting the particular service (Olsson: Fig. 3, 56 “modify a RAT”; [0050] Once the core network node receives a subscription based trigger, a handover procedure may be initiated by the core network node 15/17 in order to provide the UE with the subscribed RAT and/or download/upload rate. It should be appreciated that the core network node 15/17 may receive the service based handover criterion... Thus, utilizing a handover based on a service handover criterion, a service provider may provide flat rate subscriptions based on a subscription service plan., teaching handover is determined and initiated by the MME with a RAT change based on service based handover criteria),
requesting, by the Mobility Management node, the RAN to hand over the UE from the first RAT to the second RAT prior to invocation of the particular service for the UE (Olsson: [0033] Thus, some of the example embodiments presented herein provide handover solutions in which a core network node may control and initiate the handover by suggesting the RAN take action using existing signaling., [0050] Once the core network node receives a subscription based trigger, a handover procedure may be initiated by the core network node 15/17 in order to provide the UE with the subscribed RAT and/or download/upload rate., teaching signaling RAN to execute the handover to a RAT prior to providing the subscribed data rate service).
Regarding claim 29, the claim recites identical features as in claim 20, for a corresponding mobility management node. Therefore, same rejection applies to the claim 29.
Regarding claim 38, the claim recites identical features as in claim 20, for a corresponding non-transitory computer readable recording medium. Therefore, same rejection applies to the claim 38.
Regarding claims 24 and 33, Olsson teaches the method/Mobility Management node, as outlined in the rejection of claims 20 and 29.
wherein the determining comprises the Mobility Management node determining that the particular service requires a Quality of Service that the first type of RAT is at least momentary not able to support (Olsson: Fig. 3, 42, 50, 56; [0045]-[0047] ...one handover criterion may be a quality handover criterion..., teaching modification of a RAT can be based on QCI value and/or traffic class i.e. a quality of service requirement).
Regarding claim 25, Olsson teaches the method, as outlined in the rejection of claim 20.
Olsson further teaches, wherein the network function is any of: a Session Management Function + Packet gateway node, a Policy Control Function node, an Application Function node (Olsson: [0011] receiving the notification via a local configuration in the core network node, from a Policy and Charging Rules Function (PCRF) network node, or from a Service-Aware Policy Controller (SAPC) network node., teaching Policy Control Function node (PCRF) or Service-Aware Policy Controller as the network function).











Claim Rejections - 35 USC § 103
Claims 21, 26, 30, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, in view of YOUN Myungjune et al (US 20180376446), hereinafter YOUN.
Regarding claims 26, Olsson teaches, a method of supporting the handing over a User Equipment (UE) from a first type of Radio Access Technology (RAT) to a second type of RAT, wherein the UE is attached to a core network via a Radio Access Network (RAN) utilizing the first type of RAT (Olsson: Fig. 3; [0049] An example utilization of a handover procedure based on a service handover criterion may occur when a current RAT and/or download/upload rate differs from a service based RAT and/or download/upload rate., teaching the well-known knowledge in the wireless that handover takes place when UE is already connected over a radio channel of a RAT), the method comprising: 
determining, by the network function, that the particular service is to be invoked for the UE, and transmitting, by the network function and to the Mobility Management node, an indication that the particular service is to be invoked for the UE (Olsson: [0050] If RAT and/or download/upload rate differs from a subscribed RAT and/or download/upload rate, a trigger may be sent to the core network node 15/17. The trigger may be sent by any of the GGSN, PGW, PCRF, and/or any other nodes in the network which may comprise subscription based information., [0010] the core network node being a Serving General Packet Radio Service Support Node (SGSN) or a Mobility Management Entity (MME) network node., [0011] receiving the notification via a local configuration in the core network node, from a Policy and Charging Rules Function (PCRF) network node, or from a Service-Aware Policy Controller (SAPC) network node., teaching receiving a service trigger from a network function e.g. SAPC/PCRF by a Mobility Management node e.g. MME for a particular service).
Olsson does not expressly teach, receiving, by a network function in the core network and from a Mobility Management node in the core network, a subscription request for receiving notifications whenever a particular service is to be invoked for the UE.
However, in the same field of endeavor, YOUN teaches, receiving, by a network function in the core network and from a Mobility Management node in the core network, a subscription request for receiving notifications whenever a particular service is to be invoked for the UE (YOUN: Fig. 7; [0223]-[0224], teaching control plane nodes in the core network, such as Mobility Management node and network function node, in evolving 3GPP network, can initiate ‘subscribe/notify’ for triggering events).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a network-initiated deregistration method by an access and mobility management function (AMF) in a wireless communication system, using various subscription-requests/notifications (YOUN: [0007], [0169], [0586]).
Regarding claim 34, the claim recites identical features as in claim 26, for a corresponding network node in a core network. Therefore, same rejection applies to the claim 34.
Regarding claim 39, the claim recites identical features as in claim 26, for a corresponding non-transitory computer readable recording medium. Therefore, same rejection applies to the claim 39.
Regarding claims 21 and 30, Olsson teaches the method/Mobility Management node, as outlined in the rejection of claims 20 and 29.
Olsson does not expressly teach, wherein the method/node further comprises, prior to the receiving, the Mobility Management node subscribing / subscribe equipment configured to subscribe, to the network function for receiving notifications whenever the particular service is to be invoked for the UE.
However, in the same field of endeavor, YOUN teaches, wherein the method/node further comprises, prior to the receiving, the Mobility Management node subscribing to the network function for receiving notifications whenever the particular service is to be invoked for the UE (YOUN: [0223]-[0224], teaching how control plane nodes in the core network, such as Mobility Management node and network function node, in evolving 3GPP network, can initiate subscribe/notify for triggering events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson’s method/node to include that Mobility Management node subscribe to a notification from a network function, related to a particular service invocation. 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a network-initiated deregistration method by an access and mobility management function (AMF) in a wireless communication system, using various subscription-requests/notifications (YOUN: [0007], [0169], [0586]).
Regarding claim 37, Olsson, in view of YOUN, teaches the network node, as outlined in the rejection of claim 34.
wherein the node is any of: a Session Management Function + Packet gateway, a Policy Control Function, an Application Function (Olsson: [0011] receiving the notification via a local configuration in the core network node, from a Policy and Charging Rules Function (PCRF) network node, or from a Service-Aware Policy Controller (SAPC) network node., teaching Policy Control Function node (PCRF) or Service-Aware Policy Controller as the network function).

Claims 22-23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, in view of NPL (3GPP TS 23.502 V0.4.0 (2017-05)). 
Regarding claims 22 and 31, Olsson teaches the method/Mobility Management node, as outlined in the rejection of claims 20 and 29.
Olsson does not expressly teach, wherein the method/node further comprises informing, by the Mobility Management node, the network function that the UE is to be handed over from the first RAT to the second RAT for the particular service.
However, in the same field of endeavor, NPL teaches, wherein the method/node further comprises informing, by the Mobility Management node, the network function that the UE is to be handed over from the first RAT to the second RAT for the particular service (NPL: Figure 4.11.1.2.2-1, 4. PDU Session Handover Request, teaching AMF (Access and Mobility Management Function), notifies SMF+PGW-C, which can be a network function (see instant claim 25), notifying that UE is being handed over from 4G-RAN to 5G-RAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson’s method/node to include that Mobility Management node informs network function that the UE is to be handed over from the first RAT to the second RAT for the particular service.
This would have been obvious because it would motivate one of ordinary skill in the art to implement notification procedure during handover, according to the service specification in 3GPP. 
Regarding claims 23 and 32, Olsson teaches the method/Mobility Management node, as outlined in the rejection of claims 20 and 29.
Olsson does not expressly teach, wherein the method/node further comprises: receiving a confirmation from the RAN that the UE is handed over from the first RAT to the second RAT, the confirmation being a confirmation of mobility for the UE, transmitting the confirmation to the network function.
However, in the same field of endeavor, NPL teaches, wherein the method/node further comprises: receiving a confirmation from the RAN that the UE is handed over from the first RAT to the second RAT, the confirmation being a confirmation of mobility for the UE (NPL: Figure 4.11.1.x.3-1, 4. Handover Notify, teaching 5G-RAN notifies to the AMF that the UE is handed over to the 5G-RAN), 
transmitting the confirmation to the network function (NPL: Figure 4.11.1.x.3-1, 7. Handover Complete,  teaching AMF confirming to PGW-C+SMF of handover completion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson’s method/node to include that Mobility Management node is receiving a confirmation from the RAN that the UE is handed over, and transmitting the confirmation to the network function.
This would have been obvious because it would motivate one of ordinary skill in the art to implement notification procedure during handover, according to the service specification in 3GPP.

Claims 27-28, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, in view of YOUN, as applied to claims 26, and 34 above, and further, in  NPL and in view of NILSSON DANIEL et al (WO2015043662A1), hereinafter NILSSON.
Regarding claims 27 and 35, Olsson, in view of YOUN, teaches the method/ network node, as outlined in the rejection of claims 26 and 34.
Olsson and YOUN do not expressly teach, receiving, by the network function and from the Mobility Management node, an information message that the UE is to be handed over from the first RAT to the second RAT for the particular service, suspending, by the network function, establishment of the particular service to be invoked for the UE.
However, in the same field of endeavor, NPL teaches, receiving, by the network function and from the Mobility Management node, an information message that the UE is to be handed over from the first RAT to the second RAT for the particular service (NPL: Figure 4.11.1.2.2-1, 4. PDU Session Handover Request, teaching AMF (Access and Mobility Management Function), notifies SMF+PGW-C, which can be a network function (see instant claim 25), notifying that UE is being handed over from 4G-RAN to 5G-RAN), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson and YOUN’s method/network function to include that Mobility Management node informs 
This would have been obvious because it would motivate one of ordinary skill in the art to implement notification procedure during handover, according to the service specification in 3GPP. 
Olsson, YOUN, and NPL do not expressly teach, suspending, by the network function, establishment of the particular service to be invoked for the UE.
However, in the same field of endeavor, NILSSON teaches, suspending, by the network function, establishment of the particular service to be invoked for the UE (NILSSON: Fig. 17; p. 28, lines 1-36, teaching termination or modification of rules (i.e. suspension) in PCRF (network function), of services due to RAT change i.e. handover, of the terminal’s access network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson, YOUN, and NPL’s method/network function to include suspending, by the network function, establishment of the particular service to be invoked for the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to enable network operators to reliably provide services and service components to users, while taking into account the potential need to subject the NILSSON: p. 1, lines 3-39; p. 2, lines 1-2).
Regarding claims 28 and 36, Olsson, in view of YOUN, NPL and NILSSON, teaches the method/ network node, as outlined in the rejection of claims 27 and 35.
Olsson and YOUN do not expressly teach, receiving, by the network function, a confirmation that the UE is handed over from the first RAT to the second RAT, the confirmation being a confirmation of mobility for the UE, unsuspending, by the network function, establishment of the particular service to be invoked for the UE.
However, in the same field of endeavor, NPL teaches, receiving, by the network function, a confirmation that the UE is handed over from the first RAT to the second RAT, the confirmation being a confirmation of mobility for the UE, (NPL: Figure 4.11.1.x.3-1, 7 Handover Complete,  teaching AMF confirming to PGW-C+SMF (network function) of handover completion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson and YOUN’s 
This would have been obvious because it would motivate one of ordinary skill in the art to implement notification procedure during handover, according to the service specification in 3GPP.
Olsson, YOUN, and NPL do not expressly teach, unsuspending, by the network function, establishment of the particular service to be invoked for the UE.
However, in the same field of endeavor, NILSSON teaches, unsuspending, by the network function, establishment of the particular service to be invoked for the UE (NILSSON: Fig. 17; p.28, lines 38-39, p. 30, lines 9-21, teaching PCRF (network function) re-initiate the original service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson, YOUN, and NPL’s method/network function to include unsuspending, by the network function, establishment of the particular service to be invoked for the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to enable network operators to reliably provide services and service components to users, while taking into account the potential need to subject the traffic associated with a service or a service component to a specific packet-NILSSON: p. 1, lines 3-39; p. 2, lines 1-2).

Response to Arguments
Applicant’s arguments filed on 1/27/2021 with respect to the rejection of independent claim 20, have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10, l.10-20 that “While Olsson generally discloses a service-based handover criteria to handover a UE from one RAT to another, Olsson fails to disclose all of the limitations recited in the claims. In particular, Olsson does not disclose a preemptive handover trigger as recited in the claims where notice of service invocation is sent from a NF to the MME prior to service invocation and where the MME initiates handover preemptively before service invocation for the UE. Rather, Olsson teaches that a PCRF triggers a handover after a service has already been invoked by the UE to enforce policies and rules determined based on the user's subscription. Further, in the claimed invention, the MME determines the need for a handover once notified that a service is to be invoked. In Olsson, the PCRF determines the need for the handover, not the MME, based on the user's subscriptions. The mechanism described in Olsson is 
However, the examiner respectfully disagrees. Olsson para [50] “If RAT and/or download/upload rate differs from a subscribed RAT and/or download/upload rate, a trigger may be sent to the core network node 15/17. The trigger may be sent by any of the GGSN, PGW, PCRF, and/or any other nodes in the network which may comprise subscription based information.” expressly teaches trigger from a service node (e.g. PCRF) to MME (core network node 15/17), not from the UE. In Olsson, a higher data rate requiring a different RAT is considered by the Examiner, under Broadest Reasonable Interpretation (BRI), a new service for the UE and therefore, handover to a different IRAT is initiated before providing the higher data rate service. Olsson para [49] teaches that subscription node invokes the trigger. Olsson para [50] “Once the core network node receives a subscription based trigger, a handover procedure may be initiated by the core network node 15/17 in order to provide the UE with the subscribed RAT and/or download/upload rate.“ also expressly teaches that MME initiates the handover, not the service node e.g. PCRF.
Moreover, Olsson para [43] teaches another trigger based and MME initiated handover for higher data rate service based on time of day triggering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472